Citation Nr: 0016636	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an (increased) compensable rating for a 
corneal scar of the left eye. 

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative changes, currently evaluated 
at 20 percent disabling, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1990, with prior service totaling five months and 15 days.

By rating decision in October 1990, service connection was 
granted for corneal scar of the left eye and for 
chondromalacia patella of the right knee.  In November 1997, 
the veteran filed claims for increased ratings for a corneal 
ulcer of the left eye and for a right knee disability.  

This appeal arises from a June 1998 rating decision from the 
Baltimore, Maryland Regional Office (RO), denying a rating in 
excess of 0 percent for a corneal scar of the left eye and a 
rating in excess of 20 percent for chondromalacia of the 
right knee with degenerative changes.  A Notice of 
Disagreement was filed in August 1998 and a Statement of the 
Case was issued in February 1999.  A substantive appeal was 
filed in February 1999 with a request for a hearing at the RO 
before a Member of the Board. 

In March 1999 a personal hearing at the RO was requested.  In 
April 1999, a hearing at the RO before a local hearing 
officer was held.  In writing in February 2000, the veteran 
canceled his request for a hearing before a Member of the 
Board.

By rating action in August 1999, the RO assigned a temporary 
total rating under 38 C.F.R. § 4.30 due to the need for 
convalescence following right knee surgery in July 1999.  The 
temporary rating was therein assigned from July 26, 1999, to 
September 30, 1999.  The RO further determined that not more 
than a 20 percent schedular evaluation for right knee 
disability was assignable from October 1, 1999.

The issue of entitlement to an increased rating for 
chondromalacia of the right knee with degenerative changes is 
addressed in the Remand portion of this document.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for corneal 
scar of the left eye is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  The veteran's service-connected corneal scar of the left 
eye is asymptomatic, despite various eye-related complaints; 
it is not shown to be productive of any eye impairment, 
inclusive of visual acuity, loss of visual field, or pain; it 
is not demonstrated to result in any rest requirements or 
episodic incapacity.


CONCLUSION OF LAW

The criteria for the assignment of an (increased) compensable 
rating for a corneal scar of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.75, 4.84a, 
Diagnostic Codes 6009, 6079, 6081 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect, in pertinent 
part, that in February 1981, he had a corneal ulcer of the 
left eye below the pupillary axis.  He was put on medication 
and subsequently the lesion was nearly healed.  He still had 
some stromal scarring but the epithelium had renewed itself 
without difficulty.  In August 1984, the veteran was seen for 
anisometropia and hyperopia of the left eye greater than the 
right and amblyopia of the left eye.  He was prescribed 
eyeglasses.  In December 1985, the veteran was seen for 
treatment of a foreign body in the left eye.

By rating action of October 1990, service connection for a 
corneal scar of the left eye was granted, with assignment of 
a 0 percent rating under Diagnostic Code 6009-6079.  Service 
connection for ptosis of the left eye and for hyperopia was 
denied at that time.  

In November 1997, the veteran filed a claim for an increased 
evaluation for a corneal scar of the left eye.

On a Department of Veterans Affairs (VA) examination of the 
eye in February 1998, the veteran reported that he may be in 
need of glasses and that his eyes felt tired and would tear 
when he was reading.  Occasionally, he reported feeling that 
the upper lid would swell, and this occurred maybe three 
times per month.  It reportedly was worse upon awakening and 
when rubbing the eyes.  

On vision examination, visual acuities were 20/30 in the 
right eye and 20/50 in the left at distance; however, with a 
small prescription, this was able to be improved to 20/20 in 
the right eye and 20/25 in the left.  The veteran did better 
with single letters than the whole line, which indicated a 
lazy eye condition.  He was also able to be improved to 20/20 
in each eye at reading.  The left eye had a farsighted 
prescription, with astigmatism, whereas the right eye had a 
very small far-sighted prescription, thus revealing an 
asymmetric glass prescription, also indicating lazy eye.  

On neurological eye examination, the pupils were equal, 
round, and reactive to light at 4 mm, with no afferent 
pupillary defect.  Extraocular muscles were smooth and full 
with no restrictions of gaze.  Confrontations in visual field 
testing were full to finger counting in all quadrants in both 
eyes.  The eyelid revealed a mild ptosis of the left eye of 
about maybe 1 or 2 mm; however, it was the examiner's opinion 
that this was not blocking the axis, nor exerting an excess 
pressure on the globe.  

On slitlamp examination, there was one in-turned lash on the 
left lower lid, which was felt could cause some of the 
tearing and irritation, as well as staining on the cornea.  
Otherwise, the left eye was remarkable for very mild scarring 
on the inferior aspect of the cornea, approximately 2 mm in 
size and about 2 mm from the lower limbal border.  This did 
not appear to be causing any significant scarring blocking 
his vision or changing the contour of the cornea as inducing 
an irregular prescription or astigmatism.  Applanation 
tonometry was 16 mm Hg for both eyes.  

The dilated fundus examination revealed pink and healthy 
optic nerves, with cup-to-disc ratios of 0.35 in the right 
eye and 0.2 in the left.  The blood vasculature, macula, and 
periphery were clear, with no holes, tears, or detachments in 
either eye.  

The assessment was that the veteran had trichiasis in the 
left eye, for which the lash was removed and no further 
difficulties were expected.  He also was noted to have a 
history of congenital ptosis and probable refractive 
amblyopia, very mild, of the left eye, consistent with his 
eyeglass prescription, reading the letters on the chart, and 
history.  There was also some very mild corneal scarring on 
the inferior aspect of the left cornea; however, it was not 
felt that this was giving him any trouble, nor was it 
expected to lead to any problem with the vision in the left 
eye.  A prescription for glasses was given.   

By rating action of June 1998, the evaluation of corneal scar 
of the left eye was continued at 0 percent.  The current 
appeal to the Board arises from this action.

At the RO hearing in April 1999, the veteran testified that 
his eye problems included swelling of the left eye and 
blurred vision.  It was reported that he had not had eye 
treatment, other than examinations for eyeglasses and routine 
loss of visual acuity.  No doctor was noted to have indicated 
to him that his swelling or blurry vision was caused by the 
corneal scar.  It was his opinion that the difference in his 
vision was caused by the eye problem he had treatment for in 
service.  He had not lost time from work due to any eye 
complaints.  

On a VA examination of the eye in May 1999, the veteran was 
seen with similar complaints from the previous VA examination 
in February 1998, including swelling of the left upper lid of 
the eye.  He complained that the corneal scar was affecting 
his vision.  On vision examination, the best corrected visual 
acuities were 20/20 minus in the right eye and 20/25 minus or 
20/30 plus in the left at both distance and near.  

On the neurological eye examination, the pupils were equal 
and round and reactive to light at 4 mm, with no afferent 
pupillary defect.  The extraocular muscles were smooth and 
full, with no restriction of gaze.  Confrontation visual 
field testing was full to finger counting in all quadrants of 
both eyes.  

On the slitlamp examination, there was a mild left ptosis of 
about 1 or 2 mm of the left upper lid.  The lid crease was 
essentially absent of the left upper lid.  However, there was 
no swelling noted.  Further examination of the lids revealed 
decreased meibomian gland function, more so in the left eye 
than the right, with debris in the tears and debris in the 
lashes.  The conjunctivae were white and quiet.  The cornea 
did have a small epithelial scar beneath the visual access, 
not near enough to be a problem to cause vision problems.  
The iris was brown.  The anterior chamber was dark, deep, and 
quiet, and the crystalline lenses were clear.  Applanation 
tonometry was 16 mmHg of both eyes.  

Dilated fundus examination revealed pink and healthy optic 
nerves with cup-to-disc rations of 0.3 in the right eye and 
0.2 in the left.  The blood vasculature, macula, and middle 
periphery were clear, with no gross holes, tears, or 
detachments in either eye.  

The assessment included blepharitis, more so in the left eye 
than the right.  The veteran also reported a history of 
allergies, which, when rubbing or having bouts of itching, 
could also cause the upper lid swelling.  The corneal scar 
was noted to be well below the visual access and this also 
was not impinging on visual function.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).  
Although the veteran reported that he had examinations for 
eyeglasses at the April 1999 RO hearing, as he additionally 
indicated that these were routine vision examinations and not 
examinations regarding the corneal scar, there is no need to 
obtain these examination reports.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion(s).  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service-connected corneal scar of the left eye 
is an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, and therefore, it is 
permissible to rate under a closely related disease or 
injury.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).  Accordingly, the veteran's service-
connected corneal scar of the left eye shall be rated by 
analogy to Diagnostic Code (DC) 6009 for injury of the eye, 
unhealed.

Diagnostic Code 6009 provides:

Eye, injury of, unhealed:
The above disabilit[y], in chronic form, 
[is] to be rated from 10 percent to 100 
percent for impairment of visual acuity 
or field loss, pain, rest-requirements, 
or episodic incapacity, combining an 
additional rating of 10 percent during 
continuance of active pathology.  Minimum 
rating during active pathology.........10

Under the best applicable criteria for the veteran for 
impairment of central visual acuity, a 0 percent rating is 
assigned for vision in one eye 20/40 (6/12) and vision in the 
other eye 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (1999).

As to visual acuity, it is noted that the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  Also, if there exists a difference of more than 4 
diopters of spherical correction between the two eyes, the 
best possible visual acuity of the poorer eye without 
glasses, or with a lens of not more than 4 diopters 
difference from that used with the better eye will be taken 
as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (1999).  

Under the best applicable criteria for the veteran for 
impairment of field vision, the corneal scar of the left eye 
may be rated as analogous to scotoma, pathological, 
unilateral, under Diagnostic Code 6081.  Under this 
Diagnostic Code, a 10 percent rating is warranted for 
scotoma, large or centrally located.  10 percent is the 
minimum rating.  A note provides for rating on loss of 
central visual acuity or impairment of field vision.  
38 C.F.R. § 4.84a (1999).  A scotoma is defined as "an 
isolated area of varying size and shape, within the visual 
field, in which vision is absent or depressed."  Stedman's 
Medical Dictionary 1585 (26th ed., 1995).

Absent from the record is any objective evidence that the 
veteran's left corneal scar is in any way symptomatic or 
otherwise productive of eye impairment, including but not 
limited to loss of visual acuity, visual field loss, pain, 
rest-requirements, or episodic incapacity.  Only the veteran, 
who is not shown to have the requisite medical knowledge or 
training, attributes various eye symptoms to the corneal 
scar, and such statements are not competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet App. 492 (1992).  While the 
testimony of the veteran as to the status of his corneal eye 
is not incredible, a preponderance of the evidence is against 
the assignment of an increased (compensable) rating for the 
disability in question and thus the benefit-of-the-doubt rule 
is not for application.  As such, the claim for increase must 
be denied.

Additionally, the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Under Secretary 
for Benefits or the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question in the 
absence of evidence of a marked interference with employment 
or frequent hospitalization due to the corneal scar.


ORDER

Entitlement to an (increased) compensable rating for a 
corneal scar of the left eye is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal, based on his claim of an 
increased level of severity of his service-connected right 
knee disorder.  He has thus stated a well-grounded claim for 
an increased rating.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle, supra..

In reviewing the evidence in the claims folder, the 
undersigned notes that the latest VA examination conducted in 
August 1999 is inadequate for rating purposes.  First, the 
examiner noted that the veteran's claims file was not 
available.  The duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  While the absence of the 
claims folder, alone, may not render the examination 
inadequate, see Snuffer v. Gober, 10 Vet. App. 400 (1997), 
further examination is warranted so as to ensure that the 
evaluation of a disability is a fully informed one.  

Further, the requirements of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) were not addressed fully in the most recent 
evaluation.  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) held that in 
evaluating a service-connected disability involving a joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The veteran has indicated that his knee 
symptoms are exacerbated by use.  Therefore, the veteran 
should be afforded an orthopedic examination to address the 
DeLuca requirements. 

Also, the veteran has been diagnosed with arthritis of the 
right knee.  If additional disability, including instability, 
subluxation, or laxity is found on a current VA examination, 
the RO should take into consideration the provisions of 
VAOPGCPREC 23-97 (July 1, 1997) which allows, under certain 
circumstances, separate ratings to be assigned for separate 
manifestations of a knee disability, and VAOPGCPREC 9-98 
(August 14, 1998).

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury, to include painful scars, if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  It was noted on the August 1999 VA 
examination that the veteran had three arthroscopic incisions 
of the right knee pursuant to recent arthroscopic surgery of 
the right knee.  The RO should determine if separate ratings 
are assignable for the scars of the right knee as related to 
the manifestations of the service-connected chondromalacia of 
the right knee with degenerative changes.

Additionally, there is an indication in the record that the 
veteran has been treated by Lawrence Vidaver, M.D.; James J. 
York, M.D.; and the Baltimore, Maryland VA Medical Center.  
Treatment records from these providers and facility should be 
requested and obtained prior to a VA examination.  VA has a 
duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Finally, it is noted that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

The veteran contended at the April 1999 RO hearing that the 
disability at issue had interfered with his employment.  The 
RO has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected 
chondromalacia of the right knee with 
degenerative changes in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from 
Lawrence Vidaver, M.D.; James J. York, 
M.D.; and the Baltimore, Maryland VA 
Medical Center.  Updated records must be 
obtained from VA facilities regardless of 
whether the veteran responds to the 
aforementioned request.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service-
connected chondromalacia of the right 
knee with degenerative changes.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

In particular, the examiner is asked to 
respond to each of the following:  

(a)  Describe all 
manifestations of 
chondromalacia of the right 
knee with degenerative changes, 
to include whether there are 
any findings of subluxation, 
instability, locking, swelling, 
or loss of range of motion.  
Any instability in the right 
knee should be described as 
mild, moderate or severe.  

(b)  Indicate whether there is 
any ankylosis of the right 
knee; and, if so, the position 
in degrees should be given.  If 
there is limitation of motion, 
the ranges of motion should be 
given in degrees.  For VA 
purposes, normal flexion is to 
140 degrees and normal 
extension is to 0 degrees.  

(c)  Determine whether the 
right knee exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
chondromalacia of the right 
knee with degenerative changes; 
and, if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or ankylosis (which 
should be described in degrees) 
in the right knee due to any 
weakened movement, excess 
fatigability, or 
incoordination.  The examiner 
should be asked to express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or 
when the right knee is used 
repeatedly over a period of 
time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or ankylosis 
(express in degrees) due to 
pain on use or during flare-ups 
for the right knee.  

(d)  Describe any scars 
resulting from the service-
connected chondromalacia of the 
right knee with degenerative 
changes and note whether any 
scars are painful and tender on 
objective demonstration, poorly 
nourished with repeated 
ulceration, or productive of 
limited function.  

If the examiner is unable to make any 
determination, or if an indicated test is 
not provided, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be fully set forth for the record.  

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service-
connected chondromalacia of the right 
knee with degenerative changes.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the service-connected chondromalacia of 
the right knee with degenerative changes, 
any correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service-
connected chondromalacia of the right 
knee with degenerative changes pursuant 
to 38 C.F.R. § 3.321(b)(1) are met.  If 
such criteria are met, then the matter 
should be referred to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains 


adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  This should include discussion 
of DeLuca, supra, and VAOPGCPREC 23-97, 
9-98.  The SSOC should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent. The SSOC 
should include a discussion of all 
evidence received since the last SSOC or 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals


 



